DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a FINAL office action in response to the Applicant’s response filed 2 December 2021.
Claims 1, 13, and 14 have been amended.
The 112b rejection of claim 14 has been overcome by amendments.
The 103 rejections of claims 1-14 have been overcome by amendments.
Claims 1-14 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 December 2021 was filed after the mailing date of the Non-Final Rejection on 2 September 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 2 December 2021 with regards to the 101 rejection have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on page 8 of their response, “For example, Applicant respectfully submits that at least the following features of The information identified based on the information stored in the electronic apparatus 200 may include, for example, at least one of: image information photographed in response to the misdelivery event; address information for a delivery correction in response to mage information associated with a delivery correction address. The image information photographed in response to the misdelivery event is image information of the item photographed at a wrong delivery location when the item is misdelivered, and may include image information that is stored in the electronic apparatus 200 based on transmission thereof from a courier terminal to the electronic apparatus 200 in response to the misdelivery.   The address information for the delivery correction in response to the misdelivery event may include address information previously input by a customer, who ordered the item, to get the item delivered, that is, information on a correct delivery location. The image information associated with the delivery correction address may include image information photographed at a correct delivery location in response to a previous delivery which was correctly performed to the correct delivery location. The image information associated with the delivery correction address may include image information previously acquired from the courier terminal in response to the previous delivery. However, this is merely an example, and embodiments of the present specification are not limited to the above example.”  (Emphasis added).  As shown here, the Applicant has recited disclosure reflective of storing an image in a database, the image reflective of the deliveries at the correct location that were previously delivered.  With regards to this disclosure, it is noted that nothing in this disclosure provides even a bare assertion of an improvement in a functioning of a computer, another technology, or technical field, but instead, the base statement that a piece of information (e.g. an image reflective of the deliveries at the correct location that first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel").” (Emphasis added).  As the Applicant’s disclosure has failed to describe an improvement in computer storage, the Applicant’s argument is not persuasive.  Second, with regards to the Applicant’s argument that the claims recite an improvement in a system to store an index correct images within a database, the Examiner notes that nothing within the claims reflect an indexing of a database, .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving, from the customer terminal via the transceiver, information identifying a misdelivery event in which the item was delivered to an incorrect delivery location different from a correct delivery location associated with the delivery; retrieving 
The limitations of receiving information identifying a misdelivery event in which the item was delivered to an incorrect delivery location different from a correct delivery location associated with the delivery from a customer; retrieving image information of the correct delivery location in response to a previous delivery which was correctly performed to the correct delivery location; identifying delivery information corresponding to the misdelivery event and information regarding a courier corresponding to the misdelivery event; determining whether the courier is available; and in response to determining the courier is available, transmitting the delivery information corresponding to the misdelivery event to the courier; as drafted, under the broadest reasonable interpretation, encompasses the performance of processes performed in the human mind, the performance of 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not apply or use the abstract with or by a particular machine.  The claims do not recite a particular transformation of an article from one state or thing into another.  Finally, the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claim recites the use of generic computer elements (memory, processor, customer terminal, courier terminal, and transceiver) as tools to carry out the abstract idea.  Additionally, the claim recites the rules used to determine if a courier is available (work information, location, or time), which merely narrows the field of use.  The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the steps amounts to no more than 
The dependent claims 2-12, taken individually and in an ordered combination, do not integrate the abstract idea into a practical application or add significantly more to the abstract idea itself.  In particular, the claims further recite generating information corresponding to a misdelivery event, which is deemed merely a further recitation of managing commercial interactions and thus an abstract idea (claim 2).  In addition, the claims recite the type of information including a refund or reshipment information, which is deemed merely a further recitation of managing commercial interactions and thus an abstract idea (claim 3).  In addition, the claims recite performing the re-delivery based on a spare quantity of the courier, which is deemed merely a further recitation of managing commercial interactions and thus an abstract idea (claim 4).  In addition, the claims further recite receiving responses from the courier regarding their unavailability to do the redelivery, and generating misdelivery event information, which is deemed the performance of commercial activities and managing interactions between people, and thus further recites the abstract idea (claims 5-8).  In addition, the claims recite identifying a time since the misdelivery event, transmitting the delivery information based on the time, and processing the misdelivery event if a message wasn’t sent, which is deemed the performance of commercial activities and managing interactions between people, and thus further recites the abstract idea (claims 9 and 10).  In addition, the claims describe the delivery information corresponding the misdelivery event, which is 

Novelty/Non-Obvious
With respect to claims 1-14, the prior art of record does not disclose the combination of elements of, “receiving, from the customer terminal via the transceiver, information identifying a misdelivery event in which the item was delivered to an incorrect delivery location different from a correct delivery location associated with the delivery; retrieving image information of the correct delivery location in response to a previous delivery which was correctly performed to the correct delivery location; identifying, via the processor, delivery information corresponding to the misdelivery event and information regarding a courier corresponding to the misdelivery event, wherein the delivery information comprises the retrieved image information; determining, via the processor and based on the identified information regarding the courier, whether the courier is available; and in response to determining the courier is available, causing the transceiver to transmit the delivery information corresponding to the misdelivery event to the courier terminal to facilitate re-delivery of the item to the correct delivery location, wherein the determining of whether the courier is available comprises determining, based on work information of the courier regarding whether the courier is currently on duty, whether the courier is allowed to perform a delivery correction.”  As such this claim is found novel and non-obvious, however remains rejected under 35 USC 101.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael Harrington whose telephone number is 571.270.1365.  The Examiner can normally be reached on Monday-Friday 9-5.  If Jeffery Zimmerman can be reached at (571) 272-4602.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Primary Patent Examiner
23 December 2021
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628